Name: Commission Regulation (EC) No 282/98 of 3 February 1998 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: natural and applied sciences;  tariff policy;  consumption;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R0282Commission Regulation (EC) No 282/98 of 3 February 1998 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 028 , 04/02/1998 P. 0005 - 0008COMMISSION REGULATION (EC) No 282/98 of 3 February 1998 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Article 35a thereof,Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EC) No 2472/97 (4), defines the characteristics of olive oil and olive-residue oil and the relevant methods of analysis;Whereas subsequent verification has revealed the need to correct the text of Regulation (EC) No 2472/97; whereas, as a result, the text of Regulation (EEC) No 2568/91 should be adapted;Whereas Regulation (EC) No 2472/97 enters into force on the 60th day following its publication in the Official Journal of the European Communities, that is on 10 February 1998; whereas this Regulation should also enter into force on that date;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Figures 1, 2, 3 and 4 annexed to this Regulation are hereby added to Annex XVIII to Regulation (EEC) No 2568/91.Article 2 This Regulation shall enter into force on 10 February 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 206, 16. 8. 1996, p. 11.(3) OJ L 248, 5. 9. 1991, p. 1.(4) OJ L 341, 12. 12. 1997, p. 25.ANNEX Figure 1: Graph of log Ã ¡ against f (number of double bonds)>REFERENCE TO A FILM>Note: La = lauric acid; My = myristic acid; P = palmitic acid; St = stearic acid; O = oleic acid; L = linoleic acid; Ln = linolenic acid.Figure 2: Soyabean oil>REFERENCE TO A FILM>Figure 3: Soyabean oil / olive oil 30/70>REFERENCE TO A FILM>Figure 4: Olive oil>REFERENCE TO A FILM>